Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4-10, 15, 20, 22, 23, 28 and 29 are pending in the application. Claims 4, 5, 7 and 10 are rejected. Claim 8 is objected to. Claims 6, 9, 15, 20, 22, 23, 28 and 29 are withdrawn from further consideration.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Election/Restrictions
In view of Applicant’s amendments to obviate the previously presented prior art rejections, the search and examination of the instant claims has been extended according to MPEP 803.02 where newly discovered art is cited below. The search and examination was extended to include the entire scope of claim 8, which is free of the prior art.

Priority
The contents of U.S. Provisional Application No. 62/622,287 were reviewed to determine an earliest effective filing date of the claims under examination. Since the disclosure of the U.S. Provisional Application No. 62/622,287 provides support for the instant claims under examination, the th, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 2) Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romagnoli et al. Bioorg. Med. Chem. 2009, 17, 6862-6871.
The prior art teaches compounds of the following general formula (Scheme 17, page 17 of the pdf):

    PNG
    media_image1.png
    205
    399
    media_image1.png
    Greyscale
.
Individual examples are taught beginning on page 7 of the pdf including (benzofuran-2-yl)(3,4,5-trimethoxyphenyl)methanone (4a) where each R variable above would hydrogen. This compound reads on formula (I) where R1 and R5 are hydrogen, R2-R4 are –OR11 where R11 is C1 alkyl, condition (a) is met, and R6-R9 are hydrogen. The prior art contains numerous additional examples where a methoxy substituent is present as one of R5-R7 in the prior art (compounds 4c-4e) where one of the instant variables R7-R9 would be –OR11 where R11 is C1 alkyl. Compounds 4f, 4g, 4h, 4i, 4j and 4k would also read on 

(2 of 2) Claim(s) 4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenck et al. Tetrahedron Letters 1968, 19, 2379-2381.
	The prior art teaches compounds of the following general formula on page 2379:

    PNG
    media_image2.png
    211
    351
    media_image2.png
    Greyscale
,
Regarding the method, the prior art teaches the following (machine translation obtained from Google):
According to the method of Farkas and Pellos3,4 we condensed curmaranone and the 4-;5-;7-monohydroxy-derivatives with triacetylgallusaldehyde in acetic anhydride. After acidic hydrolysis, the isolated polyacetoxyaurones yielded aurones with vicinal hydroxyl groups, which have not yet been described in the literature.
The prior art teaches 3',4',5'-trihydroxy-auron on page 2379, which has the following structure:


    PNG
    media_image3.png
    458
    634
    media_image3.png
    Greyscale
.
The compound above  is recited as the second compound in claim 10 and is embraced by formula (I) where R1 and R5 are hydrogen, R2-R4 are –OH, condition (b) is met, and R6-R9 are hydrogen. Furthermore, the tri-acetyl compound is taught on page 2379 according to the method above and would further read on claim 4 where each of R2-R4 is –OC(=O)R11 where R11 is methyl. The same rationale would apply to the 4-,5-,7-hydroxy variants on page 2380 where one of R7-R8 would either be –OR11 where R11 is hydrogen, or where one of R6-R8 would be –O(C=O)R11 where R11 is methyl. The 4-hydroxy variant is recited as the first compound in claim 10. Accordingly, the prior art is deemed to anticipate instant claims 4, 7 and 10.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626